Citation Nr: 9902797	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-01 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in January 1978 after more than 22 years 
of active service.   The veteran died in May 1985.   The 
appellant in this action is the veterans surviving spouse.  
The appellants Department of Veterans Affairs (VA) Form 9 
was filed approximately 10 months late; however, the regional 
office (RO) mailed the statement of the case to an incorrect 
address and has accepted the VA Form 9 as timely filed.  


FINDINGS OF FACT

1. The veteran died in May 1985; the cause of death was 
melanoma.

2.  The veteran suffered from a cutaneous melanoma that 
metastasized to his lungs.

3.  The veteran had no service connected disabilities at the 
time of his death.

4. Competent evidence of a nexus between the veterans death 
and his active service, including exposure to Agent 
Orange, has not been presented.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for complaints, medical 
findings, or treatment for melanoma or any form of malignant 
tumor during service.   

Upon enlistment examination in May 1955 the veteran was 
clinically evaluated as normal in all areas.  Numerous moles, 
back, were noted.   The veteran indicated no family history 
of cancer.

Upon retirement examination in October 1976 the veteran was 
clinically evaluated as normal in all areas.  

The veterans DD-214 reflects the veteran served one year and 
nine months of foreign and/or sea service.  A chronological 
listing of service in the record reflects the veteran served 
in Bien Hoa from October 1967 to March 1968.

In an undated Agent Orange Claim Form, the veteran reported 
serving in or near Vietnam from October 1967 to October 1968 
in the area of Bien Hoa.  The veteran reported observing the 
spraying of Agent Orange and being in areas previously 
sprayed with Agent Orange. The veteran indicated he was 
frequently in areas sprayed with Agent Orange.  

Private medical records dated in October 1981 reflect a 
clinical diagnosis of left cervical skin and left radical 
neck dissection specimen: malignant melanoma, superficial 
spreading type, Clarks level III, maximal lesion thickness 
of 1.05 mm, surgical margins free of tumor, thirty-one lymph 
nodes free of tumor; skin, right axilla: large intradermal 
nevus.

Private medical records dated February 1985 through May 1985 
reflect an initially questioned presence of metastatic 
melanoma or primary lung carcinoma.  Principal diagnoses of 
melanoma metastastic to lung, hilum, pleura and bone marrow, 
and malignant melanoma with widespread metastases including a 
malignant pleural effusion, left, were noted.

The veteran died in May 1985.  The death certificate revealed 
the cause of death to be melanoma.  It was noted the interval 
between onset of cause of death and death had been four 
years.  There were no underlying causes or conditions 
contributing to death noted on the death certificate.

A December 1993 letter from a private physician reflects 
treatment of the veteran in 1981 for a level II melanoma of 
the left shoulder.  The private physician noted the veteran 
developed disseminated metastases which eventually caused his 
death.

A letter dated September 1995 from the private physician who 
signed the veterans death certificate reflects the veteran 
suffered from a cutaneous melanoma that metastasized to his 
lungs.  The physician further stated the veteran died because 
of progressive melanoma in his lungs.  

The veteran did not have any service connected disabilities 
at the time of his death.

II.  Pertinent Laws and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 3.307 
(1998).  Currently, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkins 
disease; Non-Hodgkins lymphoma; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), acute and subacute peripheral 
neuropathy, prostate cancer, and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e)(1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary 
has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined a presumption of 
service connection is warranted. 59 Fed. Reg. 341-46 (January 
4, 1994).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service. 38 C.F.R. § 3.307(d).

The United States Court of Veterans Appeals (Court) has held 
that medical evidence which shows that a veterans lung 
cancer was metastatic in nature rebuts the presumption of 
service connection in 38 U.S.C.A. § 1116 and in 38 C.F.R. 
§ 3.307 and 3.309.  Darby v. Brown, 10 Vet. App. 243 (1997).  
Without the presumption of service connection in 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307 and 3.309, there must be 
competent medical evidence in the record showing an 
etiological relationship between the cause of the veterans 
death and service in order for the appellant to have a well-
grounded claim for service connection for the cause of the 
veterans death.  Id.; see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection may be granted for a malignant tumor if 
manifested to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board of Veterans' Appeals (Board) notes that the Court 
has held that there is some duty to assist an appellant in 
the completion of her application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts and 
circumstances of this case are such that no further action is 
warranted.


III.  Analysis

The appellant contends her husbands death was the result of 
his exposure to Agent Orange and therefore service connection 
is warranted.

The Board notes that the veteran served in Vietnam and died 
as a result of malignant melanoma, which, during his 
lifetime, had metastasized to his lung.  Lung cancer is one 
of the diseases listed in 38 C.F.R. § 3.309(e).  However, 
competent evidence, including the veterans medical records, 
death certificate and the letters from private physicians, 
demonstrates that lung cancer resulted from the melanoma so 
as to rebut the presumption of service connection for lung 
cancer. Notably, the veterans medical records indicate that 
his first diagnosis of cancer was for malignant melanoma of 
the left neck and that additional cancers developed as a 
result of metastasizing.   The private physician who signed 
the death certificate stated the veteran suffered from a 
cutaneous melanoma that metastasized to his lungs.  Cutaneous 
melanoma is not a cancer presumptively related to Agent 
Orange exposure.  Based on this evidence, the veteran was not 
entitled to the presumption of service connection established 
by § 3.309.   See Darby v. Brown, 10 Vet. App. 243 (1997).

Service connection would still be warranted on a direct basis 
if the malignant melanoma was noted in service or within a 
year thereafter.   However a review of the service medical 
records and other evidence in the claims folder shows no 
diagnosis or indication of malignant melanoma until several 
years after service.   Upon enlistment examination and 
retirement examination the veteran was clinically evaluated 
as normal in all areas.   Unfortunately, in the absence of 
any competent medical evidence linking malignant melanoma to 
service, the claim is not plausible.



ORDER

Service connection for the cause of the veterans death is 
denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
